NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03/12/2021 has been entered. Claims 1, 7-11, and 13 have been amended. No claims have been added. Claims 3-6 and 12 have been cancelled. Claims 1-2, 7-11, and 13 are still pending in this application, with claim 1 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with KEITH MCWHA (REG. NO. 44,235) on 03/23/2021.
The application has been amended as follows: 
Claim 1, line 11: “wherein braking motor” has been changed to -- wherein the first braking motor --.
Claim 1, line 12: “the braking motor” has been changed to -- the first braking motor --.
Claim 1, line 13: “the braking motor” has been changed to -- the first braking motor --.
Claim 10, line 2: “the first braking unit” has been changed to -- the braking unit --.
Claim 11, line 2: “the second braking unit” has been changed to -- the braking unit --.

Reasons for Allowance
Claims 1-2, 7-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a controller, a chassis, a U-shaped arm being pivotally connected to the chassis, a light holder being pivotally connected to a U-shaped arm, wherein a focus lens or a magnifying lens is provided in the light holder, a first braking motor is provided in the light holder to control the focus lens or the magnifying lens to move along a light path of the stage light, wherein the first braking motor is of a magnetic attraction type motor, wherein the first braking motor comprises a motor unit and a braking unit for braking the motor unit, the first braking motor is a power-off locking motor, wherein the motor unit and the braking unit are electrically connected in parallel with each other and are both electrically connected to the controller, and wherein when detecting that the motor unit is powered on, the controller controls the motor unit to provide a holding torque, and then controls the braking unit to be powered on to release a locked state as specifically called for the claimed combination.
The closet prior art, EVANS (US 2009/0323363), does not include the combination of all the claimed limitations above, specifically a light holder, a focus lens or a magnifying lens is provided in the light holder, a first braking motor is provided in the light holder to control the focus lens or the magnifying lens to move along a light path of the stage light, the first braking motor is of a magnetic attraction type motor, the first braking motor includes a motor unit and a braking unit for braking the motor unit, the first braking motor is a power-off locking motor, the motor unit and the braking unit are electrically connected in parallel with each other and are both 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875